Title: V. Additions to A State of the Title of Massachusetts-Bay, March – May 1774
From: Adams, John
To: 


      
       March—May 1774
      
      Additions to be made to the Title of the Massachusetts.
      1631. The Merchants Map of Commerce. By Lewis Roberts 3d. Edition, printed in London 1677. first Ed. in 1637. page 55. “There is Dutch Plantation in the Latitude of 41 degrees, in a River called by the English Hudsons River, by the Indians called Monahaton; and by the Dutch (who have intruded into that Place, being within the New England Patent) called New Netherland; they have in this Place diverse Towns, New Amsterdam, their chief Town, Grave Saint, Flushing, and Middleborrough; also Fort-Orania, situate 40 miles up Hud­sons River. Their Religion is like the Religion in Old Amsterdam, in Holland. Their Government Subjected to the Holland West India Company. They have usurped there a great Trade of Bever from the English Nation, notwithstanding the late King Charles in the Year 1631, did declare to the States of Holland his Discontents for such Intrusion; whereupon the States of Holland did disclaim the owning or countenancing of that Plantation, imputing it to the particular Acts of some private Merchants, and so left them to their own Protection, and to be ejected at the Kings Pleasure.”
      “The chief Commodity by which the Dutch engross and draw the said Trade from the Neighbouring Plantation, is Guns, Powder, shot and Rapier Blades, which Instruments of War have twice been fatal to themselves by two Massacres committed by the Indians upon them with the help of those Weapons, to the destruction of Half their People at each Time. And hath been also dangerous to the Adjoining Plantations of Maryland, Virginia and New England.”
      Purchas, his Pilgrimage. Book 8. Chap. 3. ss. 2. This is by Samuel Purchas, Parson of St. Martin’s by Ludgate London 3. Edition printed at London 1617. Sebastian Cabot reported to Ramusio that in the Year 1497 at the Charge of King Henry the Seventh, he discovered to the Sixty Seventh degree and a halfe of Northerly Latitude. Cabot discovered all along the Coast to that which since is called Florida.
      Purchas Part 1. B. 8. C. 3. ss. 6. p 924. Henry Hudson 1607. discovered further North, towards the Pole, than perhaps any before him. He found himself in 80 deg. 23 Minutes.
      Another Voyage he made 1609. and coasted Newfoundland, and thence along to Cape Cod.
      His last and fatal Voyage was 1610.
      1497The general History of Virginia, New England, and the Summer Isles &c. by Captn. John Smith Sometyme Governor in those Countrys and Admiral of New England. London 1627. Page 1st. But we find by Records: “Cullumbus offered his Service in the year 1488. to King Henry the Seventh; and by Accident undertook it for the Spaniards. In the Interim King Henry gave a Commission to John Cabot and his three Sons, Sebastian, Lewis and Sautius. John and Sebastian well provided, setting sayle, ranged a great Part of this unknown World in the Year 1497. for though Cullumbus, had found certain Iles, it was 1498 e’er he saw the Continent, which was a Year after Cabot. Now Americus came a long time after, though the whole Continent to this day is called America after his Name, Yet Sebastian Cabot discovered much more than them all, for he sayled to about 40 deg. Southward of the Lyne, and to Sixty seven towards the North,” for which King H. 8. knighted him and made him grand Pilot of England. Being very aged K. Ed. 6. gave him a Pension of 166:13:4 Yearly.
      A Description of New England, written by Sir Ferdinando Gorges Knight and Governor of the Fort and Island of Plymouth in Devonshire. printed in 1658. Page 30. But as Captaine Dormer, [(1620 Purch) a Note of Mr. Prince,] who, as I said, was coasting that Country, met with some Hollanders that were settled in a Place we call Hudsons River, in Trade with the Natives, whom the right of our Patent forbad them the Place as being by his Majesty appointed to us; their Answer was, they understood no such Thing, nor found any of our Nation there, so that they hoped they had not offended; However, this their Communication removed them not, but upon our complaining of their Intrusion to his Majesty, order was given to his Embassadours to deale with the States, to know by what warrant any of their Subjects took upon them to settle, within those Limits by him granted to his Subjects who were royally seized of a Part thereof; to which was answered that they knew of no such Thing, if there were any, it was without their Authority, and that they only had enacted the Company for the Affairs of the West Indies; this Answer being returned, made Us to prosecute our Business and to resolve of the removing of those Interlopers to force them to submit to the Government of those to whom that Place belonged.”
      1633 Hutch. Hist. Mass. Bay. p. 43. “A Letter from Mr. Winslow of New Plymouth Sept. 26. 1633. mentions their having been up the River (i.e. Connecticutt). They forbad the Dutch making any Settlements there and set up a trading House themselves. The Governor of the Massachusetts also this Year 1635 sent a Bark round the Cape to the Dutch Governor, to acquaint him that the King had granted the River and Country of Connecticutt to his own Subjects, and desired him to forbear building any where thereabout.”
      
      “The Commissioners of the united Colonies in a Declaration against the Dutch in 1653 say that ’Mr. Winslow, one of the Commissioners for Plymouth, discovered the Fresh River when the Dutch had neither Trading House, nor any Pretence to a foot of Land there.’”
      1635 Page 48. The Dutch also sent home to Holland for Instructions intending to maintain their Claim to the River, or the Place where they had Possession, but upon a Treaty afterwards with the Commissioners of the united Colonies, they quitted all Claims to all Parts of the River resigning it up to the English.
      1639 Hutch. Hist. Mass. Bay. 108. 9. 10. In 1639 the Massachusetts People were enquiring into the Bounds of their Patent, and sent Persons to find out the Northernmost Part of Merrimack River. A Line to run East from 3 Miles north of the Head of the River will take in the whole of New Hampshire. They determined therefore that it came within their Jurisdiction, and from that Time they allowed Plantations to be settled, particularly at Hampton, as readily, as in any Part of the Colony.
      1641 page 110. “The Massachusetts by extending its Wing over the Inhabitants of N. Hampshire nourished and cherished them for near 40 years and to this must be attributed the Growth and present flourishing state of that Colony. The Principal Inhabitants in 1680, when the Benefit was recent made a public and gratefull Acknowledgment of it.”
      British Empire in America Vol. 1. page 117. This Country was at first called Nova Belgia; and the Dutch, who pretended to the Propriety of it, included Martha’s Vineyard and Elizabeth Island: The former they called Henry Christians Island; and the latter Adrian Blocks, from the Name of two Masters of Ships, who, they say, discovered them: But it does not appear they had any Right to those Isles, or indeed to the Continent on Hudsons River, till they bought it of Captn. Hudson, who discovered it, and sold it to them about the Year 1608. which Sale being without the Kings Licence, was excepted against by the English; but there were no attempts made by them to settle here themselves, or hinder the Hollanders. The English, who sailed from Holland to the West Indies, and settled Plymouth Colony intended to take Possession of the Territories, lying on the Coast of the Bay formed by New Haven Colony, and Long Island; but the Master of the Ship being a Dutchman was bribed by some of his Countrymen to betray them, and land them further Eastward; which he did accordingly, and prevented their settling in Nova Belgia; where the Hollanders had begun to plant, but had been driven thence by Sir Samuel Argal, Governor of Virginia. They then applied themselves to King James 1st. who gave them Leave to build some Cottages, for the Convenience of their Ships touching there for fresh Water and Provisions in their Voyage to Brazil, under this Pretence, they encroached by little and little.”
      A Purchas Part. 1. B. 8. C. 1. America is a more common than fitting Name, seeing Americus Vespucius the Florentine, from whom this Name is derived, was not the first Finder, nor Author of that Discovery: Columbus will challenge that, and more justly, with whom, and under whom Americus made his first Voyage, howsoever after that he coasted a great Part of the Continent which Columbus had not Seen, at the Charges of the Castilian and Portugal Kings. But so it might more rightly be termed Cabotia, or Sebastiana, of Sebastian Cabot a Venetian, which discovered more of the Continent than they both, about the same Time first employed by King Henry the seventh of England, and after by the Catholic King.
     